DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
 
Status of Claims
Responsive to the amendment filed 3 May 2022, claim 10-14 and 19-22 are amended.  Claims 10-14 and 19-22 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 3 May 2022, new grounds of rejection are presented which are accordingly made non-final.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the method includes providing “an alloy constituent matrix with one or more reactive elements,” and further requires “wherein the one or more reactive elements consist of yttrium…. And combinations thereof.”  It is not clear what is now being claimed.  “One or more” would seem at first to imply some choice between reactive elements, but as the claim is now written, at no point is it expressed that any of these “one or more” reactive elements are optional.  Instead of being selected from a Markush group, what is now claimed is that the “one or more reactive elements consist” of the list of elements, and the one or more reactive elements must be present.  For the purposes of examination against the prior art, the claim will be treated as the elements being an option.  
Each of claims 11-4 and 19-22 depends from claim 10 and is also indefinite for the same reason.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180126457 A1 (hereinafter “Hou”), as evidenced by Wang et al., Selective Laser Melting of Aluminum and Its Alloys, Materials 2020, 13(20), 4564; https://doi.org/10.3390/ma13204564, further in view of Gibson, et al., Additive Manufacturing Technologies, Springer, 2010 (hereinafter “Gibson”).
Hou teaches a method of making an aluminum alloy object (See title or Abstract).  Hou teaches that the method used is an additive manufacturing method using a laser (see Figure 2 or SUMMARY).  
Hou teaches that the method includes providing a powder having multiple particles with an alloy core and a native oxide layer covering the core (See Abstract, Fig. 1, Fig. 2, [0012]).  Hou teaches that the aluminum alloy for the matrix includes elements such as silicon, manganese, magnesium, and nickel (see [0013]-[0014]).  Hou decribes the effects of these alloying elements in detail ([0018]-[0026]).  Hou teaches specific examples with compositions of “reactive elements” such as Mg, Mn and Si falling in the claimed ranges (See [0047]-[0049] and Table 1).  The examples anticipate the entire range claimed.  MPEP 2131.03.  The matrix is the same matrix, and the alloying elements are the same “reactive elements” as claimed.  Thus the limitation of “configured to react…” to form precipitates is inherent.  MPEP 2112.01.  
Hou teaches that the powder is manufactured by atomization (See [0033]-[0035]).  Hou teaches that a special treatment is applied to thicken a native oxide layer on the powder (See [0036]-[0037]).  This treatment is “enriching a powder surface” with oxygen to form the shell. 
Hou teaches to use a laser additive manufacturing (See [0038]-[0040] and [0046]).  Hou teaches that a heat treatment may then applied to the manufactured component (see [0041]).
Hou teaches that the process of the additive manufacturing generates “oxide debris” from the melting pool (see [0012] and [0028], [0040] and Fig. 3).  Hou teaches that these oxides act to provide dispersion strengthening to the metal (See [0040]).  Hou teaches that these are controlled to be “within micron to submicron size” (see [0028]), thus defining nanoparticles by the term “submicron.”  Additionally, Hou teaches that a thickness of the oxide layer on the powder is around 5 nm or more (See [0036]), and about 6 nm in the example (see [0049]).  The strengthening oxide nanoparticles disclosed by Hou are the same as the oxide “precipitates” as claimed.  Hou uses the same starting materials, processed in the same way, to create the same product.  
Further to that point, Wang et al teaches the microstructure of aluminum alloys which are treated with selective laser melting (see Abstract or Introduction).  Wang teaches that when a pure aluminum alloy is treated with SLM, the result is that large amounts of fine oxide precipitate particles are formed in the metal  (see 2.6. Pure Aluminum (1XXX Series)).  Wang teaches that the oxide skin on the particles is broken into many smaller pieces by the SLM process itself (See 2.6. Pure Aluminum (1XXX Series)).  This also meets the limitation of wherein the nanosize oxides are precipitated in the process.
Hou does not envision performing AM in a controlled atmosphere as claimed.  Hou is silent as to what type of an atmosphere is used during the additive manufacturing.  
 Gibson is a textbook dedicated to additive manufacturing.  The laser additive manufacturing such as SLM is described in Chapter 5.  Gibson describes that for these processes, inert gas is used (See section 5.2, p. 124, or Fig. 5.1).  Specifically, Gibson teaches that a nitrogen gas is typically used to prevent oxidation (see p. 104).  
It would have been obvious to one of ordinary skill in the art practicing the invention of Hou to have used a cover gas, and to have used nitrogen as taught by Gibson, in order to prevent oxidation of the part (see chapter 5 and section 5.2 and p. 104).  The combination of known elements in the art to yield predictable results would have been prima facie obvious to the skilled artisan.  The use of a nitrogen containing gas as taught by Gibson meets every limitation of the atmosphere required by the claim.
Regarding claim 11, Hou teaches gas atomization, followed by a special treatment to increase an oxide layer (see [0033]-[0037]).  The process of Hou is exactly the same as what is claimed.
Regarding claim 12, Hou teaches aluminum (see Title, abstract, [0012] or Table 1).  Hou teaches the reactive elements falling in the range as claimed (see Table 1).  
Regarding claim 13, Hou teaches that the gas atomization is inert gas atomization (See [0035-[0036]).  Though Hou does not teach what is an oxygen content of the inert gas, the same process yields the same results.  Hou teaches clearly that the atomization yields an oxide on the powder (see [0036] and [0049]).  Thus, the oxygen content of the inert gas is close enough to the claimed content to yield the same result.  The claimed range is considered obvious over Hou.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05.
Regarding claim 14, Hou teaches a post-atomization oxidation process (see [0036]).  
Regarding claims 19-21, Hou is silent as to an atmosphere during the additive manufacturing.  
Gibson teaches that a nitrogen gas is typically used to prevent oxidation (see p. 104), meeting all of the ranges claimed.
It would have been obvious to one of ordinary skill in the art practicing the invention of Hou to have used a cover gas, and to have used nitrogen as taught by Gibson, in order to prevent oxidation of the part (see chapter 5 and section 5.2 and p. 104).  
Regarding claim 22, Hou does not teach wherein the oxide particles have a size in the range of about 0.5-500 nm as claimed.  Hou does not endeavor to describe what is the size exactly.  
Wang teaches that the oxide skin on the particles is broken into many smaller pieces by the SLM process itself (See 2.6. Pure Aluminum (1XXX Series)).  This also meets the limitation of wherein the nanosize oxides in the claimed range are precipitated in the process.
Hou teaches that a thickness of the oxide layer on the powder is around 5 nm or more (See [0036]), and about 6 nm in the example (see [0049]).  The strengthening oxide nanoparticles disclosed by Hou are the same as the oxide “precipitates” as claimed.  Hou uses the same starting materials, processed in the same way, to create the same product.  The claimed size property is believed to be inherent in the Example of Hou.  See MPEP 2112.
Alternatively, Hou teaches that these are controlled to be “within micron to submicron size” (see [0028]).  Therefore it is believed that the process of Hou overlaps the claimed particle size range as being “submicron” sized.  The overlap in size range establishes a prima facie case of obviousness of the claimed range.  See MPEP 2144.05.    
Further alternatively, the size of the particles is believed to be close enough to what is claimed that the process of making additively manufactured metal of Hou and the claimed process would have yielded similar properties in the metal.  Hou uses the same starting materials, processed in the same way, to create the same product. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). There is no indication that there is a noticeable difference in the products of Hou compared with that of applicant.  See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art Hou does not disclose performing additive manufacturing in a controlled atmosphere as required in claim 10.  Applicant further argues that Wang also does not teach the invention of claim 10.  In response, the argument is considered moot in view of new grounds of rejection above.  It is agreed that Hou does not envision a controlled atmosphere as claimed now.  Wang teaches various controlled atmospheres, but not the reasons why the skilled artisan would choose to employ them.  The claim is now rejected over Hou in view of Gibson, and evidenced by Wang.  
Applicant argues that the features of claims 13-14 of controlling atmosphere are not taught or suggested by Hou.  The same response is offered in regard to these claims as to claim 10.  The argument is moot in view of new grounds of rejection.  
Applicant argues that the features of claims 19-21 of controlling atmosphere are not taught or suggested by Hou.  The same response is offered in regard to these claims as to claim 10.  The argument is moot in view of new grounds of rejection.  
Applicant argues that the features of claims 22 of controlling atmosphere are not taught or suggested by Hou.  The same response is offered in regard to these claims as to claim 10.  The argument is moot in view of new grounds of rejection.  
	When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of non-obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734